Title: Report on the Petition of Pitman Collins, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred, by the House of Representatives the petition of Pitman Collins, respectfully makes the following Report thereupon.
The petition seeks compensation for a vessel alleged to have been impressed into the service of the United States, during the late war, to have been wrecked on her voyage, and to have finally fallen into the hands of the enemy.
The circumstance of the impress, the essential ground of the claim, is supported by no other testimony, than the deposition of the petitioner, which, on general principles, it would be neither regular nor safe to admit.
The claim itself is barred by the Acts of limitation, and is exceptionable from long delay in preferring it; for which delay, no adequate cause is assigned.
On both which accounts, the Secretary respectfully submits an opinion, that the prayer of the petition ought not to be granted.

Alexander Hamilton,Secretary of the Treasy.
Treasury Department,November 21st 1792

